Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between John D. Filipowicz (the “Employee”), and Primus
Telecommunications Group, Incorporated (“Parent”), and its subsidiary Primus
Telecommunications, Inc. (“PTI” and together with the Parent, the “Employer”).

WHEREAS, the Employer and the Employee entered into an employment offer letter
dated March 11, 2011 (as amended on August 18, 2011, the “Employment Letter”);
and

WHEREAS, effective August 30, 2013, the Employee’s employment with the Employer
was terminated by the Employer “without cause” (as defined in the Employment
Letter).

NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

1. The parties acknowledge and agree that the Employee’s employment with the
Employer has been terminated effective August 30, 2013 (the “Termination Date”).
The Employee acknowledges and agrees that the Employer has no obligation to
re-employ the Employee at any time in the future and, if the Employee should
seek employment with the Employer at some future date, the Employer may choose
to decline the Employee’s request for future employment, without consequence to
the Employer. The Employer agrees that it will not contest the Employee’s
eligibility for unemployment compensation benefits. Notwithstanding the
foregoing, nothing in this Section 1 shall prohibit the Employer from responding
truthfully to inquiries from any governmental agency or regulatory authority
concerning the Employee’s employment with the Employer or the termination
thereof.

2. Once this Agreement becomes effective as described in Section 13 below (the
“Effective Date”), the Employer shall pay (a) the Employee the amount of
$622,500, less applicable deductions and withholdings, including FICA, which
represents (i) one (1) year of the Employee’s current base salary, (ii) an
annual performance bonus, and (iii) a 2013 pro-rated bonus; (b) provided the
Employee timely elects to convert the current group life Insurance policy with
Reliance Standard to an individual whole life insurance policy with Reliance
Standard, the premiums with respect to such policy on the Employee’s behalf, for
a period of twelve (12) months following the Termination Date; and (c) the
Employee the amount of $15,094, which represents twelve (12) months of COBRA
premiums, based on the 2013 plan in which Employee participates, provided,
however, that if the COBRA premiums increase in 2014, the Employer shall
reimburse the Employee for the difference between the 2013 and the 2014 premiums
from the date of such increase until the first anniversary of the Termination
Date ((a), (b) and (c) together, the “Severance Pay”). The Employer shall become
obligated to pay the Severance Pay only if the Employee has not revoked this
Agreement during the seven-day revocation period referenced in Section 13 below.

3. The Employee currently holds Restricted Stock Units (“RSUs”) covering 7,071
shares of Common Stock and dividend equivalents in the aggregate amount of
$88,387.50 (the “Dividend Equivalent Amount”), which RSUs shall vest on the
Termination Date. Subject to this Agreement becoming effective in accordance
with Section 13, as soon as practicable following



--------------------------------------------------------------------------------

the Revocation Period (as defined in Section 13), the Employer shall issue
shares of Common Stock to the Employee in respect of the RSUs, net of shares of
Common Stock to be withheld with respect to applicable deductions and
withholdings, and shall pay the Employee in cash the Dividend Equivalent Amount,
less applicable deductions and withholdings.

4. As a material inducement to the Employer to enter into this Agreement and in
consideration of the Employer’s promise to provide the Severance Pay pursuant to
Section 2 above, the Employee, on behalf of the Employee, the Employee’s heirs,
legal representatives, executors, administrators and assigns, hereby irrevocably
and unconditionally releases the Employer and all its parent companies,
subsidiaries, affiliates and related entities, together with all of its and
their current, former and future employees, directors, partners, members,
shareholders, officers, agents, attorneys, representatives, insurers,
predecessors, successors, assigns, and the like, and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages or causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
arising on or before the date the Employee signs this Agreement, including, but
not limited to, any claims arising out of or related to (a) the Employment
Letter, (b) the Employee’s employment with the Employer and the ending of that
employment, (c) any contract, express or implied, in writing or oral (other than
the following which are expressly not released all rights that the Employee may
have following the termination of his employment under the Employer’s
Certificate of Incorporation and Bylaws and/or other relevant governing
documents, any applicable Employer insurance and any indemnity agreements to
which the Employee is a party which provide for indemnification, insurance or
other, similar coverage for the Employee with respect to his actions or
inactions as an officer and employee, or (d) any rights or claims under any
federal, state or local statute prohibiting any form of discrimination,
including, without limitation, the National Labor Relations Act, Title VII of
the 1964 Civil Rights Act, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Virginia Human Rights Act, the
Rehabilitation Act of 1973, including Section 504 thereof, the Americans with
Disabilities Act, the Americans with Disabilities Amendments Act of 2008, the
Civil Rights Act of 1966 (42 U.S.C. § 1981), the Civil Rights Act of 1991, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Nondiscrimination Act of 2008, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Worker Adjustment and Retraining
Notification Act, and the Occupational Safety and Health Act, all as amended.
This release specifically includes, but is not limited to, any claims based upon
race, color, age, religion, sexual orientation, creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
marital status, harassment or any other basis prohibited by law. The Employee
further agrees to waive irrevocably any right to recover under any claim that
may be filed on the Employee’s behalf by the U.S. Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local government entity,
relating to the Employee’s employment with the Employer or the ending of that
employment. Notwithstanding the foregoing, this Agreement does not: (x) prohibit
or restrict Employee from communicating, providing relevant information to or
otherwise cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence

 

2



--------------------------------------------------------------------------------

of this Agreement or its underlying facts, or (y) require Employee to notify the
Employer of such communications or inquiry. In addition, the Employer confirms
that, notwithstanding the termination of the Employee’s employment, the Employee
shall continue to have all rights that the Employee may have following the
termination of his employment under the Employer’s Certificate of Incorporation
and Bylaws and/or other relevant governing documents, any applicable Employer
insurance and any indemnity agreements to which the Employee is a party which
provide for indemnification, insurance or other, similar coverage for the
Employee with respect to his actions or inactions as an officer and employee,
including, without limitation, that certain Indemnity Agreement, by and between
the Employee and Parent, dated as of May 11, 2011 (the “Indemnity Agreement”).

5. The Employee represents and warrants that the Employee has not (a) filed or
otherwise initiated any complaints or charges or lawsuits against the Employer
or any other Releasee with any governmental agency or court, or (b) assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein the Employee has against the
Employer or any other Releasee.

6. The Employee has returned all Employer property, including without
limitation, all equipment, computers/laptops, supplies, documents, files,
records, reports, memoranda, software, credit cards, cardkey passes,
identification badges, door and file keys, computer access codes, disks,
employee or instructional manuals, and all other physical or personal property
the Employee received, prepared or helped to prepare in connection with the
Employee’s employment or consultancy with the Employer, and all copies,
duplicates, reproductions or excerpts thereof, whether such material is in paper
form or electronic or recorded format. Employee will keep the Employer provided
iPad and blackberry, and upon the Termination Date, the Employer will release
the blackberry telephone number to the Employee.

7. The Employee agrees that the Employee will not make, or cause to be made, any
disparaging or defamatory comments about the Employer or about any other
Releasee, nor will the Employee authorize, encourage or participate with anyone
on the Employee’s behalf to make such statements. The Employer agrees that it
will not make, or cause to be made, any disparaging or defamatory statements
about the Employee or authorize, encourage or participate with anyone on the
Employer’s behalf to make such statements.

8. Except to the extent already in the public domain, the Employee agrees to
keep the terms, amount and fact of this Agreement completely confidential,
except as may be required by law or legal process (except to the extent publicly
disclosed by the Employer), and except that the Employee may reveal the terms of
this Agreement to the Employee’s immediate family and the Employee’s legal,
financial and tax advisors, provided that each such individual agrees not to
reveal such information further.

9. The Employee acknowledges and agrees that the Severance Pay to be provided to
the Employee under Section 2 above shall be in lieu of and discharge any
obligations of the Employer to the Employee for any further compensation,
severance benefits, or any other expectations of remuneration or benefit on the
part of the Employee, except: (a) for the payment of any salary earned but not
paid through the Termination Date, less applicable deductions and withholdings;
(b) for the payment of any accrued but unused paid-time-off as of the
Termination

 

3



--------------------------------------------------------------------------------

Date, which the parties acknowledge and agree is 24 days, less applicable
deductions and withholdings; (c) for the reimbursement of reasonable business
expenses incurred by the Employee prior to the Termination Date, to be paid in
accordance with the Employer’s policy for reimbursement of employee business
expenses; and (d) to the extent that the Employee qualifies for benefits under
the terms of any employee benefit or equity incentive plan (the “Equity Plan”)
following the Termination Date, which in this case, Employee does not qualify
for such benefit. If applicable, the Employee shall continue to be entitled to
any vested benefits that accrued as of the Termination Date pursuant to the
Equity Plan, but the Employee shall accrue no further benefits after the
Termination Date.

10. The Employee represents and acknowledges that the Employee (a) has been
given a period of forty-five (45) calendar days to consider this Agreement;
(b) has read and understands the terms of this Agreement; (c) has been given an
opportunity to ask questions of the Employer’s representatives; (d) understands
that this Agreement includes a waiver of all rights and claims the Employee may
have under the Age Discrimination In Employment Act of 1967 (29 U.S.C. §621 et
seq.); and (e) has been advised to consult with an attorney prior to signing
this Agreement.

11. The Employee further represents that in signing this Agreement the Employee
does not rely, and has not relied, on any representation or statement not set
forth in this Agreement made by any representative of the Employer or any other
Releasee with regard to the subject matter, basis or effect of this Agreement or
otherwise.

12. This Agreement is knowingly and voluntarily entered into by all parties.

13. For a period of seven (7) calendar days after the date the Employee signs
this Agreement (which shall not be prior to the Termination Date), the Employee
has the right to revoke this Agreement by delivering written notice of
revocation to CEO, 460 Herndon Parkway, Suite 150, Herndon, VA 20170 prior to
midnight on the seventh (7th) calendar day following the date on which the
Employee signs this Agreement. The Agreement shall not be effective or
enforceable, and the Employee shall not be entitled to any Severance Pay, unless
and until seven (7) calendar days have elapsed from the date the Employee signs
this Agreement, and the Employee has not revoked the Agreement during that seven
(7) calendar day period (“Revocation Period”).

14. The Employee acknowledges that he shall continue to be bound by the PTI
Non-Disclosure and Protection of Proprietary Rights Agreement, dated April 25,
2011, by and between PTI and Employee (“Confidentiality Agreement”), provided,
however, that nothing in the Confidentiality Agreement shall prohibit or be
deemed to prohibit Employee from providing legal or HR services to entities
other than the Employer.

15. The Employee hereby confirms his resignation effective as of the Termination
Date, as an officer and a director of the Employer and all of its parents,
affiliates, subsidiaries and associated or related corporations and shall
execute a resignation letter.

16. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements, understandings or arrangements between
the parties as

 

4



--------------------------------------------------------------------------------

to the subject matter of this Agreement, except that the following shall survive
this Agreement and remain in full force and effect in accordance with their
terms: any provision of the Employment Letter that contemplates performance by
the Employee, the Employer or Parent after the Termination Date, the
Confidentiality Agreement, and the Indemnity Agreement.

17. Employee acknowledges that Employee has a legal obligation to refrain from
trading in the Employer’s securities while in possession of material non-public
information regarding the Employer will continue after leaving the Employer and
that after the Termination Date any transactions by Employee in the Employer’s
securities will be effected by Employee independently of the Employer.

18. Employee acknowledges that, even though effective as of the Termination
Date, Employee will no longer be an executive officer of the Employer, any
transaction by Employee in the Employer’s securities executed within a period of
less than six months of an opposite-way transaction that occurred while Employee
was an executive officer of the Employer will continue to be subject to the
reporting and liability provisions of Section 16 of the Securities Exchange Act
of 1934, as amended, and the rules promulgated thereunder, and that Employee
will remain responsible for complying with such provisions. Employee further
acknowledges that, within 45 days after the end of the Employer’s fiscal year,
all former executive officers who conducted unreported transactions in the
Employer’s securities during the fiscal year may be required to file a year-end
report with the Securities and Exchange Commission, and that Employee’s failure
to respond on a timely basis to a request from the Employer for a written
representation that no such filing is due may result in disclosure in the
Employer’s Proxy Statement and Annual Report on Form 10-K that Employee is
delinquent with respect to a required report.

19. Employee acknowledges that during his employment with the Employer, Employee
had access to trade secrets and other confidential and/or proprietary
information (“Confidential Information”). Employee agrees that he will use his
best efforts and utmost diligence to preserve, protect, and prevent the
disclosure of such Confidential Information, and that he shall not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information. Employee acknowledges that as used in
this Agreement, “Confidential Information” includes, but is not limited to, all
methods, processes, techniques, practices, product designs, trade secrets,
pricing information, billing histories, customer requirements, customer lists,
employee lists, salary information, personnel matters, financial data, operating
results, plans, contractual relationships, projections for new business
opportunities for new or developing business for the Employer, its parent,
subsidiaries or affiliates, and technological innovations in any stage of
development. “Confidential Information” also includes, but is not limited to,
all notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of the Employer, its parent, subsidiaries or affiliates. Such
information is, and shall remain, the exclusive property of the Employer, its
parent, subsidiaries or affiliates, and Employee hereby covenants and agrees
that he shall promptly return all such information to the Employer.

20. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to rules regarding
conflicts of law. The Employee irrevocably submits to and recognizes the
jurisdiction of Virginia’s state courts or, if

 

5



--------------------------------------------------------------------------------

appropriate, a federal court located in the Commonwealth of Virginia (which
courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement of any subject addressed in this Agreement.

21. The provisions of this Agreement are severable, and if any part or provision
of it is found to be unenforceable, the other parts and provisions shall remain
fully valid and enforceable, provided, however, that if the release provided for
in Section 4 above (or any part thereof) is found to be invalid, the parties
shall negotiate a modification to such release to ensure the maximum
enforceability permitted by law.

22. This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument.

23. Neither this Agreement nor any part of it may be modified, amended, changed
or terminated orally, and any modification, amendment, or termination must be in
writing signed by the parties hereto. Any waiver of any term or provision of
this Agreement must be in writing and signed by the party granting the waiver.

24. This Agreement shall be binding on, and inure to the benefit of, the
Employee and the Employer and each of their respective heirs, administrators,
representatives, executors, successors, assigns, parent companies, subsidiaries
and affiliates.

25. Each party shall bear its or his own attorneys’ fees and costs incurred in
connection with this Agreement.

26. Any provision of this Agreement that contemplates performance after any
termination or expiration of this Agreement shall survive any termination or
expiration of this Agreement and continue in full force and effect.

[Remainder of Page Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the
date(s) indicated below.

 

EMPLOYEE:

/s/ John D. Filipowicz

John D. Filipowicz Date:   August 30, 2013 Primus Telecommunications, Inc. By:  

/s/ James C. Keeley

Name:   James C. Keeley Title:   Chief Financial Officer Date:   August 30, 2013
Primus Telecommunications Group, Incorporated By:  

/s/ Neil Subin

Name:   Neil Subin Title:   Chairman Date:   August 30, 2013